Peradotto, J. (dissenting).
I respectfully dissent because I cannot agree with the majority that there is a triable issue of fact whether plaintiffs actions were the sole proximate cause of his injuries.
This Labor Law and common-law negligence action arises out of an accident that occurred during the construction of a large retail store (hereafter, project). The concrete floor of the building contained several three-foot by three-foot holes that were not guarded or barricaded in any manner, although wooden pallets had been placed in the holes as a safety measure. At the time of the accident, plaintiff was installing struts on the interior ceiling joists using a scissor lift raised to a height of approximately 20 feet. The task required plaintiff to occasionally reposition the scissor lift to enable him to reach other bolts on the same strut, as well as to move on to the next strut. While plaintiff was repositioning the scissor lift to reach the next strut, a wheel of the scissor lift entered one of the holes in the floor, causing the lift to tip over and plaintiff to fall to the ground. Plaintiff commenced this action against, inter alia, Benchmark Main Transit Associates, LLC, the owner of the property, and Christa Construction, LLC, the general contractor (collectively, defendants). Supreme Court granted those parts of plaintiffs motion for partial summary judgment on liability with respect to the Labor Law § 240 (1) claim against defendants. I would affirm.
I agree with the majority that plaintiff met his initial burden on those parts of the motion by establishing that the scissor lift “failed while plaintiff was [engaged in] . . . work requiring the . . . special protections” of Labor Law § 240 (1) (Melber v 6333 Main St., 91 NY2d 759, 763-764 [1998]). As the majority notes, plaintiff submitted evidence establishing that, at the time of the accident, he was standing on the raised scissor lift and was in the process of installing metal struts to the interior roof joists. Further, plaintiff “established the requisite causal link between his injuries and the violation of defendants’ nondelegable duty to ensure that the scissor lift was ‘so . . . placed and operated as to give proper protection’ to plaintiff” (Ward v Cedar Key Assoc., L.P., 13 AD3d 1098 [2004], quoting Labor Law § 240 [1]).
Contrary to the conclusion of the majority, however, I conclude that defendants failed to raise a triable issue of fact whether plaintiffs actions were the sole proximate cause of his injuries. In opposition to the motion, defendants submitted the deposition testimony of the foreman on the project, who testified that, on the morning of the accident, he told plaintiff “to work in the center of the building” and away from the holes, which were lo*943cated on the “sides” of the building. According to the foreman, plaintiffs accident occurred outside the area that the foreman defined as the “center” of the building, although he could not recall how far away from that area plaintiff was at the time of the accident. In viewing photographs of the work site, the foreman could not identify any “landmark” or other object demarcating the area he defined as the center of the building. Notably, plaintiff’s employer was hired to install struts throughout the entire building, including the area where plaintiffs accident occurred, and the task required plaintiff to move the scissor lift around the building. In any event, even assuming, arguendo, that plaintiff was “specifically directed not to operate the scissor lift in the area where the holes had been cut,” as the majority states, defendants’ “nondelegable duty under [Labor Law § ] 240 (1) is not met merely by providing safety instructions . . . , but by furnishing, placing and operating [safety] devices so as to give [plaintiff] proper protection” (Ewing v ADF Constr. Corp., 16 AD3d 1085, 1086 [2005] [internal quotation marks omitted] [emphasis added]; see Haystrand v County of Ontario, 207 AD2d 978 [1994]). Here, “the fact that the scissor lift tipped establishes that it was not so ‘placed . . . as to give proper protection’ to plaintiff’ (Ward, 13 AD3d 1098, quoting Labor Law § 240 [1]). Thus, inasmuch as plaintiff established that the accident was caused, at least in part, by a statutory violation, his actions cannot be the sole proximate cause of his injuries (see Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 290 [2003]; Whiting v Dave Hennig, Inc., 28 AD3d 1105, 1106 [2006]).
In determining that defendants raised a triable issue of fact whether plaintiffs actions were the sole proximate cause of the accident, the majority points to evidence submitted by defendants suggesting that plaintiff repositioned the raised lift “while looking at the ceiling rather than where the lift was going.” That evidence, however, raises at most an issue of “contributory negligence[, which] is not a defense to a claim based on Labor Law § 240 (1)” (Stolt v General Foods Corp., 81 NY2d 918, 920 [1993]; see Cahill v Triborough Bridge & Tunnel Auth., 4 NY3d 35, 39 [2004]; Ferris v Benbow Chem. Packaging, Inc., 74 AD3d 1831 [2010]). Present — Smith, J.P., Peradotto, Carni, Sconiers and Martoche, JJ.